Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:  
Par. [0004] recites “… ColdFusion require its own ColdFusion application server …”. It is believed this would be better written as “… ColdFusion requires its own ColdFusion application server …”.
Par. [0020] recites “… facilitate the conversion of programming languages from a proprietor cold fusion technology …”. It is believed this would be better written as “… facilitate the conversion of programming languages from a proprietary cold fusion technology …”
Par. [0036] recites “… the second tokenizer (20) is proprietary to open source lexer …”. It is believed this would be better written as “… the second tokenizer (20) is proprietary to an open source lexer …”.
Par. [0037] “… the second tokenizer (20) recognizes cold fusion tokens and arranges these tokens into a proper manner …”. It is believed this would be better written as “… the second tokenizer (20) recognizes cold fusion tokens and arranges these tokens in a proper manner …”.
Par. [0069] recites “… If no directory found default location is selected at step (115) else error message is displayed at step (116) …”. It is believed this would be better written as “… If is found the default location is selected at step (115) else an error message is displayed at step (116) …”.

Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“first token analyzer” (par. [0012]), “fist syntax analyzer” (par. [0012]), “second token analyzer” (par. [0013]), “second syntax analyzer” (par. [0013]), “code converter” (par. [0066]), “code optimizer” (par. [0067]), “analytic engine” (par. [0051]), “report generator” (par. [0052]), and “application packager” (par. [0053]).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Objections
Claim 4 is objected to because of the following informalities:
Claim 4 recites “the second tokenizer is proprietary to open source lexer and the second syntax analyzer is proprietary to open source parser”. It is believed this would be better written as “the second tokenizer is proprietary to an open source lexer and the second syntax analyzer is proprietary to an open source parser”.
Claim 6 recites “writing the converted optimize source code into a target file”. It is believed this would be better written as “writing the converted optimized source code into a target file”.
Claim 10 recites language similar to claim 4 and is thus objected to similarly.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claim 1 recites “packaging of a core engine into a user-friendly application”. The specification does not provide adequate disclosure to enable one of ordinary skill in the art to make and/or use the invention. More specifically, applicant’s par. [0053] recites:
The application packager (80) is operably connected to the code optimizer (50). The application packager (80) is responsible for the packaging of a core engine into a user-friendly application that is used by an end user to convert his/her proprietary technology code into the open source technology easily and efficiently without having to indulge in the intricacies (internal functioning) of the core program.

This does not indicate what comprises the “core engine” why it would be considered “user-friendly”, what functionality it provides to the user and/or how this functionality allows the user to “convert” one technology code to “open source technology”.
Claims 2-5 depend from claim 1 and are rejected accordingly.
Claim 6 recites “calling the target language”. The specification does not provide adequate disclosure to enable one of ordinary skill in the art to make and/or use the invention. More specifically, applicant’s par. [0066] recites in relevant part “Thereafter, the method involves calling the target language at step (108)”. This appears to be the entirety of the disclosure supporting the limitation. This is insufficient to indicate what is being called, what is doing the calling and what the purpose of this call is. 
Claims 7-13 depend from claim 6 and are rejected accordingly. 
Claim 11 recites “creating Java object using a factory design pattern in a tag recognizer”. The specification does not provide adequate disclosure to enable one of ordinary skill in the art to make and/or use the invention. More specifically, applicant’s par. [0063] recites “The tree 
Claim 12 depends from claim 11 and is rejected accordingly. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites “calculating priority and percentage of the tags”. This does not particularly and distinctly indicate which tags are targeted and/or how the priority and percentage are determined. Applicant’s par. [0051] recites:
The analytic engine (60) is responsible for calculating priority and percentage of the tags. Specifically, the analytic engine (60) identifies partially converted tags and determines the percentage of source code converted. Based on tag's impact on the overall code, the analytic engine (60) determines the priority of tags which need to be converted through human intervention.

Accordingly, for the purposes of this examination, the claim will be treated with this understanding.
Claim 1 further recites “packaging of a core engine into a user-friendly application”. As noted above the specification does not appear to provide disclosure adequate to support this limitation. Further, the limitation as written does not particularly and distinctly indicate what 
For the purposes of this examination the claim will be treated as directed to packaging some or all of the other claim elements (e.g. the “language tool” and “tag recognizer”) in to an application to be provided to an end-user. 
Claims 2-5 depend from claim 1 and are rejected accordingly.
Claim 6 recites “calling the target language”. As noted above the disclosure does not provide adequate support for this limitation. Generally speaking “languages” are not “called”. In other words functions, methods, etc. can be written in a language and subsequently called, but the “language” itself is not what is called. Accordingly, the scope of the claim is unclear. For the purposes of this examination the claim will be treated as directed to accessing a library for the language (e.g. par. [0049] “database (24) includes a tag library … the tag library is a Java tag library”).
Claims 7-13 depend from claim 6 and are rejected accordingly.
Claim 11 recites “creating Java object using a factory design pattern in a tag recognizer”. As indicated above this limitation does not appear to be supported by the specification. Accordingly, the examiner’s best understanding will be used. 

Claim limitations “first token analyzer”, “fist syntax analyzer”, “second token analyzer”, “second syntax analyzer”, “code converter”, “code optimizer”, “analytic engine”, “report 
The specification does not appear to describe sufficient structure (e.g. code stored on a media and executed by a processor) for the claimed “first token analyzer”, “fist syntax analyzer”, “second token analyzer”, “second syntax analyzer”, “code converter”, “code optimizer”, “analytic engine”, “report generator”, and “application packager”.
Accordingly, the terms are rejected under 112(b) as failing to particularly and distinctly describe what is being claimed. 
Further, the specification does not appear to disclose a specific algorithm for performing the acts attributed to the “code optimizer”, “report generator”, and “application packager” (par. [0053]) (see e.g. MPEP §2181(II)(B)).   
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0313613 to Ben-Artzi et al. (Ben-Artzi ‘09) in view of US 2012/0204160 to Ben-Artzi et al. (Ben-Artzi ’12) in view of US 2012/0311531 to Lebert (Lebert) in view of US 2011/0035729 to Sakhare et al. (Sakhare). 

Claim 1: Ben-Artzi ’09 discloses a system for transforming a first technology environment to an open source environment, comprising: 
a file upload utility for uploading a proprietary source code (par. [0049] “At step 802 an input stream of one or more characters of the source programming language code is received at tokenizer 106”); 
a processing module operably connected to the file upload utility, the processing module having 
a language tool having 
a first tokenizer embedded therein for breaking the uploaded proprietary source code into tokens (par. [0049] “Subsequently, the input stream is analyzed lexically to generate a list of tokens”), 

a token library containing mapping for each token extracted by the first tokenizer and the first syntax analyzer along with corresponding features of the language (e.g. par. [0026] feature map 202 … C++ features 204”), and 
a tag recognizer operably connected to the language tool, the tag recognizer having 
a second tokenizer for processing the tokens as an input from the language tool and for breaking an input stream of characters into vocabulary symbols (par. [0050] “the AST is processed by generator 110 to generate a document object model”), 
a second syntax analyzer for creating a node tree from the token stream received from the second tokenizer on the basis of features (par. [0050] “the document object model is processed by analyzer 112 to generate a target list of tokens”), and 
a database having a tag library (e.g. par. [0026] “feature map 202 … JAVA features 206”); 
a code converter for converting the cold fusion tags to corresponding Java equivalent code (par. [0050] “The target list of tokens is thereafter processed by analyzer 112 to generate 
an application packager operably connected to the code optimizer, the application packager responsible for packaging of a core engine into a user-friendly application (see e.g. par. [0010] “further provides a computer-readable medium having computer-executable instructions for performing a method for language translation”, claim 32).

Ben-Artzi ’09 does not explicitly disclose:
an analytic engine for calculating priority and percentage of the tags; and
a report generator operably connected to the code optimizer for reporting the translation of one technology to other technology.

Ben-Artzi ’12 teaches:
an analytic engine for calculating priority and percentage of the tags (par. [0028] “the source code may be parsed to determine any part, line or code snippet of the source code that is unsupported in the second language”); and
a report generator operably connected to the code optimizer for reporting the translation of one technology to other technology (par. [0028] “a report may be generated … determined unsupported parts … number of occurrences of the unsupported part”).

It would have been obvious at the time of filing to provide an analytic engine and report generator (Ben-Artzi ’12 par. [0028] “a report may be generated … determined unsupported 

Further it would have been obvious at the time of filing to report the number of occurrences as a percentage of occurrences (thus indicating a priority). Those of ordinary skill would have been motivated to do so as an alternate method of providing the data which would have required no more than mathematical calculations well within the ordinary skill in the art and which would have produced no more than the expected results. 

Ben-Artzi ’09 and Ben-Artzi ’12 do not explicitly teach transforming a cold fusion technology environment;
a token library containing a mapping with corresponding cold fusion tag;
a second tokenizer for breaking an input stream of cold fusion characters into vocabulary symbols;
a second syntax analyzer for creating a node tree from the cold fusion token stream received from the second tokenizer on the basis of cold fusion tags/functions

Sakhare teaches a cold fusion technology environment with corresponding cold fusion tags and functions (see e.g. par. [0036] “ColdFusion Markup Language is a tag-based scripting language … user-defined functions”).

It would have been obvious at the time of filing to transform a program for a cold fusion technology environment (e.g. Sakhare par. [0036] “ColdFusion”) to an open source environment (e.g. Ben-Artzi ’09 par. [0026] “JAVA”), including providing a token library containing a mapping with corresponding cold fusion tags (Ben-Artzi ’09 par. [0026] “feature map 202”, Sakhare par. [0036] “tag-based … user-defined functions”) to create a stream of cold fusions characters, tags and functions (Ben-Artzi ’09 par. [0050] “the document object model is processed by analyzer 112 to generate a target list of tokens”) to be converted to the open source environment (Ben-Artzi ’09 par. [0050] “to generate the target programming language code”). Those of ordinary skill in the art would have been motivated to do so as a known language from which the program can be converted which would have produced only the expected results (Ben-Artzi ’09 “not limited to these programming languages”). 

Ben-Artzi ’09, Ben-Artzi ’12 and Sakhare do not explicitly teach a code optimizer adapted to optimize the converted source code.

Lebert teaches a code optimizer adapted to optimize source code (e.g. par. [0042] “The program optimization may be implemented in a compiler or transformation tool”).

It would have been obvious at the time of filing to provide a code optimizer (Lebert par. [0042] “The program optimization”) to optimize the converted source code (Ben-Artzi ’09 par. [0050] “generate the target programming language code”). Those of ordinary skill in the art would 

Claim 3: Ben-Artzi ’09, Ben-Artzi ’12, Sakhare and Lebert teach the system as claimed in claim 1, wherein the tag recognizer is a cold fusion tag recognizer (Sakhare par. [0036] “ColdFusion Markup Language is a tag-based scripting language”).

Claim 4: Ben-Artzi ’09, Ben-Artzi ’12, Sakhare and Lebert teach the system as claimed in claim 1, wherein the second tokenizer is proprietary to [an] open source lexer and the second syntax analyzer is proprietary to [an] open source parser (Sakhare par. [0036] “ColdFusion Markup Language”, Ben-Artzi ’09 par. [0043] “the target programming language is JAVA”).

Claim 5: Ben-Artzi ’09, Ben-Artzi ’12, Sakhare and Lebert teach the system as claimed in claim 1, wherein the tag library is a Java tag library that contains the mapping of each cold fusion tag and their corresponding Java equivalents (Sakhare par. [0036] “ColdFusion Markup Language”, Ben-Artzi ’09 par. [0026] “feature map 202 … JAVA features 206”).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0313613 to Ben-Artzi et al. (Ben-Artzi ‘09) in view of US 2012/0204160 to Ben-Artzi et al. (Ben-Artzi ’12) in view of US 2012/0311531 to Lebert (Lebert) in view of US 2011/0035729 to Sakhare et al. (Sakhare) in view of US 2009/0259934 to Prisament (Prisament). 

Claim 2: Ben-Artzi ’09, Ben-Artzi ’12, Sakhare and Lebert teach the system as claimed in claim 1, but do not explicitly teach the language tool is Another Tool for Language Recognition (ANTLR).

Prisament teaches a language tool is Another Tool For Language Recognition (par. [0068] “commercial products or software tools, such as ANTLR”). 

It would have been obvious at the time of filing to use ANTLR as the language tool. Those of ordinary skill in the art would have been motivated to do so to avoid having to write the tool from scratch (see e.g. Prisament par. [0068] “may be custom programmed … Alternatively, commercial products … may be used”).

Claims 6 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0313613 to Ben-Artzi et al. (Ben-Artzi ‘09) in view of US 2012/0204160 to Ben-Artzi et al. (Ben-Artzi ’12) in view of US 2012/0311531 to Lebert (Lebert) in view of US 2011/0035729 to Sakhare et al. (Sakhare) in view of US 2008/0229290 to Jones et al. (Jones) in view of US 2009/0089630 to Goldenberg et al. (Goldenberg).

Claim 6: Ben-Artzi ’09 discloses a method for transforming a first technology environment to an open source environment, comprising: 
reading a source file, wherein a language tool reads the source file with the help of a first tokenizer and a first syntax analyzer, the first syntax analyzer having grammar rules configured therein (par. [0049] “Subsequently, the input stream is analyzed lexically to 
breaking text of the source file into tokens using the first tokenizer (par. [0049] “Subsequently, the input stream is analyzed lexically to generate a list of tokens”); 
arranging the tokens as per grammar rules using the first syntax analyzer (par. [0050] “the list of token is analyzed syntactically by parser 108 to generate a grammatical data structure at step 804 … referred to as an Abstract Syntax Tree (AST)”); 
creating a tree structure from a node using a tag library, wherein a second syntax analyzer creates a node tree from a token stream received from a second tokenizer (par. [0050] “the AST is processed by generator 110 to generate a document object model”); 
identifying data related to the first technology environment (e.g. par. [0026] “feature map 202 … C++ features 204”); 
calling the target language (e.g. par. [0026] “feature map 202 … JAVA features 206”); 
storing intermediate converted code in a code converter (par. [0050] “the document object model is processed … to generate the target programming language code, at step 808”).

Ben-Artzi ’09 does not disclose 
determining compliance of the converted code, wherein a code optimizer analyzes the code to ensure that output is compliant with standard Java coding guidelines; 
calculating priority and percentage of the tags by an analytic engine; 


Ben-Artzi ’12 teaches:
determining compliance of the converted code, and analyzing the code to ensure that output is compliant with guidelines (par. [0028] “the source code may be parsed to determine any part, line or code snippet of the source code that is unsupported in the second language”); 
calculating priority and percentage of the tags by an analytic engine (par. [0028] “the source code may be parsed to determine any part, line or code snippet of the source code that is unsupported in the second language”); and
creating analytical reports using a report generator, wherein the report is created based on fully converted, partially converted and not converted tags and function (par. [0028] “a report may be generated … determined unsupported parts … a description of the unsupported part, a number of occurrences of the unsupported part”).

It would have been obvious at the time of filing to determine compliance of the converted code (Ben-Artzi ’12 par. [0028] “determine any part, line or code snippet of the source code that is unsupported”), provide an analytic engine and report generator (Ben-Artzi ’12 par. [0028] “a report may be generated … determined unsupported parts”) in the system for translating code (e.g. Ben-Artzi ’09 “Apparatus 104”). Those of ordinary skill in the art would have been motivated to do so as a means to manage and optimize the translation (see e.g. Ben-Artzi ’12 

Further it would have been obvious at the time of filing to report the number of occurrences as a percentage of occurrences. Those of ordinary skill would have been motivated to do so as an alternate method of providing the data which would have required no more than mathematical calculations well within the ordinary skill in the art and which would have produced no more than the expected results. 

Ben-Artzi ’09 and Ben- Artzi ’12 do not teach:
transforming a cold fusion technology environment to an open source environment; 
wherein a second syntax analyzer creates a node tree from a cold fusion token stream on the basis of cold fusion tags/functions (par. [0050] “the AST is processed by generator 110 to generate a document object model”); and 
identifying data related to cold fusion tags and functions.

Sakhare teaches a cold fusion technology environment with corresponding cold fusion tags and functions (see e.g. par. [0036] “ColdFusion Markup Language is a tag-based scripting language … user-defined functions”).

It would have been obvious at the time of filing to transform a program for a cold fusion technology environment (e.g. Sakhare par. [0036] “ColdFusion”) to an open source 

Ben-Artzi, ’09, Ben-Artzi ’12 and Sakhare do not teach optimizing the converted source code using the code optimizer.

Lebert teaches optimizing the converted source code using the code optimizer (e.g. par. [0042] “The program optimization may be implemented in a compiler or transformation tool”).

It would have been obvious at the time of filing to optimize the converted code (Lebert par. [0042] “The program optimization”, Ben-Artzi ’09 par. [0050] “generate the target programming language code”). Those of ordinary skill in the art would have been motivated to do so as a means of improving (i.e. optimizing) the generated source code (see e.g. Lebert par. [0042] “performance improvements”).



Jones teaches determining an extension of the source file, wherein the extension of the source file is determined by a language tool (par. [0040] “the syntax is preferably determined … as identified by the file extension”).

It would have been obvious at the time of filing to determine the extension of the source file (Jones par. [0040] “identified by the file extension”). Those of ordinary skill in the art would have been motivated to do so as a known means of identifying the appropriate programing language syntax (e.g. par. [0040] “the syntax is preferably determined”, Ben-Artzi ’09 Fig. 2, 204-210).

Ben-Artzi ’09, Ben-Artzi ’12, Sakhare, Lebert and Jones do not explicitly teach:
selecting a destination directory where target source code needs to be converted;
creating a folder structure based on the target language; 
writing the converted optimize source code into a target file; 
building source code and deploying source code on a target server; 
packaging all converted files using an application packager; and 
storing target open source application at a desired location.

Goldenberg teaches: 

creating a folder structure based on the target language (par. [0102] “creates the project”); 
writing the source code into a target file (par. [0107] “src – contain any additional Java source files”); 
building source code and deploying source code on a target server (par. [0111] “the project is associated with Identity Hub 32”); 
packaging all converted files using an application packager (e.g. par. [0105] “.jar”); and 
storing target open source application at a desired location (par. [0111] “a connection to an instance of Identify Hub 32 can be added”).

It would have been obvious at the time of filing to deploy the converted optimized source code as taught by Goldenberg. Those of ordinary skill in the art would have been motivated to do so as a known means of deploying a Java application.

Claim 8: Ben-Artzi ’09, Ben-Artzi ’12, Sakhare, Lebert, Jones and Goldenberg teach the method as claimed in claim 6, wherein the language tool includes a token library that contains mapping for each token extracted by the first tokenizer and the first syntax analyzer along with corresponding cold fusion tag (Ben-Artzi ’09 par. [0026] “feature map 202”, Sakhare par. [0036] “ColdFusion”).

Claim 9: Ben-Artzi ’09, Ben-Artzi ’12, Sakhare, Lebert, Jones Goldenberg teach the method as claimed in claim 6, wherein the second tokenizer processes the tokens as an input from the language tool and breaks an input stream of cold fusion characters into vocabulary symbols (Ben-Artzi ’09 par. [0050] “generate a document object model”).

Claim 10: par. [0026] “feature map 202 … JAVA features 206” the method as claimed in claim 6, wherein the second tokenizer is proprietary to open source lexer and the second syntax analyzer is proprietary to open source parser (par. [0026] “feature map 202 … JAVA features 206”).

Claim 11: Ben-Artzi ’09, Ben-Artzi ’12, Sakhare, Lebert, Jones and Goldenberg teach the method as claimed in claim 6, wherein the tree structure is created by maintaining parent child information (par. [0050] “a document object model”) and creating Java object using a factory design pattern in a tag recognizer (Ben-Artzi ’09 “patterns that may be contained in text analyzed by tokenizer 106”).

Claim 12: Ben-Artzi ’09, Ben-Artzi ’12, Sakhare, Lebert, Jones and Goldenberg teach the method as claimed in claim 11, wherein the tag recognizer is a cold fusion tag recognizer (Sakhare par. [0036] “ColdFusion”).

Claim 13: Ben-Artzi ’09, Ben-Artzi ’12, Sakhare, Lebert, Jones and Goldenberg the method as claimed in claim 6, wherein the tag library is a Java tag library embedded in a database of the .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0313613 to Ben-Artzi et al. (Ben-Artzi ‘09) in view of US 2012/0204160 to Ben-Artzi et al. (Ben-Artzi ’12) in view of US 2012/0311531 to Lebert (Lebert) in view of US 2011/0035729 to Sakhare et al. (Sakhare) in view of US 2008/0229290 to Jones et al. (Jones) in view of US 2009/0089630 to Goldenberg et al. (Goldenberg) in view of US 2009/0259934 to Prisament (Prisament).

Claim 7: Ben-Artzi ’09, Ben-Artzi ’12, Sakhare, Lebert, Jones and Goldenberg teach the method as claimed in claim 6, but do not teach wherein the language tool is Another Tool for Language Recognition (ANTLR).

Prisament teaches a language tool is Another Tool For Language Recognition (par. [0068] “commercial products or software tools, such as ANTLR”). 

It would have been obvious at the time of filing to use ANTLR as the language tool. Those of ordinary skill in the art would have been motivated to do so to avoid having to write the tool from scratch (see e.g. Prisament par. [0068] “may be custom programmed … Alternatively, commercial products … may be used”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2012/0204159 to Ben-Artzi et al. discloses alternate methods optimizing code to be converted.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D MITCHELL whose telephone number is (571)272-3728.  The examiner can normally be reached on Monday through Thursday 7:00am - 4:30pm and alternate Fridays 7:00am 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/JASON D MITCHELL/Primary Examiner, Art Unit 2199